Exhibit 10.1

TRANSITION AGREEMENT

TRANSITION AGREEMENT (this “Agreement”), dated as of December 14, 2006, among
Vestar Capital Partners IV, L.P. (“VCP”), Vestar Cup Investment, LLC (“Vestar
Investment”), Vestar Cup Investment II, LLC (“Vestar Investment II”) and SCC
Holding Company LLC (“Holdings LLC”) (collectively, the “Stockholders”) and Solo
Cup Investment Corporation (the “Company”) and Solo Cup Company (“Solo Cup”).

W I T N E S S E T H:

WHEREAS, as of the date hereof, VCP, Vestar Investment, Vestar Cup Investment II
and Holdings LLC are the holders of substantially all of the outstanding shares
of voting stock of the Company and other outstanding securities exercisable or
exchangeable for or convertible into voting stock of the Company;

WHEREAS, the parties hereto wish to enter into certain agreements in connection
with the transition of control of the Board of Directors of the Company (the
“Board”) and the Board of Directors of Solo Cup (the “Solo Cup Board”); and

WHEREAS, for purposes of this Agreement, any term not defined herein shall have
the meaning assigned to such defined term in the Stockholders’ Agreement, dated
as of February 27, 2004 (the “Stockholders’ Agreement”), among the parties
hereto and the Management Investors;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

Section 1. Board Changes. The parties hereto acknowledge and agree: (i) that the
Company will substantially underperform within the meaning of Section 2(f)(iv)
of the Stockholders’ Agreement and Section 4(d) of the Certificate of
Designations for the year ending December 31, 2006 and (ii) that VCP will be
entitled at that time to appoint additional directors to certain boards of
directors as provided in Section 2(f) of the Stockholders’ Agreement and
Section 4(d) of the Certificate of Designations. In order to provide for an
orderly transition, the parties hereto agree to take all such actions as are
reasonably necessary to cause a duly convened meeting of the Board and the Solo
Cup Board to occur on or before December 20, 2006, at which meetings the changes
to the composition of the Board and the Solo Cup Board contemplated by
Section 2.1(f) of the Stockholders’ Agreement and Section 4(d) of the
Certificate of Designations shall occur. For the avoidance of doubt, after
giving effect to the election of such Additional VCP Directors and any
resignations of Holdings LLC Directors, the VCP Directors shall constitute a
majority of each of the Board and the Solo Cup Board, and the parties hereto
agree that the implementation of the provisions of this paragraph shall for all
purposes under the Stockholders’ Agreement and the Certificate of Designations
constitute the valid exercise of the rights of VCP under Section 2(f) of the
Stockholders’ Agreement and Section 4(d) of the Certificate of Designations. At
such meeting, (i) Robert L. Hulseman shall resign as Chairman of the Board and
Chairman of the Solo Cup Board and shall be named Chairman Emeritus in each case
and (ii) John F. Hulseman shall resign as Vice Chairman of the Board and Vice
Chairman of the Solo Cup Board and shall be named Vice Chairman Emeritus in each
case.

Section 2. Compensation to Solo Family Members. From the date hereof through
December 31, 2006, no changes shall be made in the compensation (whether in the
form of salary, bonuses, benefits, reimbursement of personal expenses or
otherwise) paid by



--------------------------------------------------------------------------------

Solo Cup to Solo Family Members. On and after January 1, 2007, (i) the salary
paid to each Solo Family Member who is employed by Solo Cup (other than Robert
L. Hulseman and John F. Hulseman, whose salaries will be adjusted as described
below in this Section) may be adjusted, if necessary after review and
determination by the Chief Executive Officer of Solo Cup, to be commensurate
with salaries being paid to employees holding similar positions in Solo Cup;
(ii) the health benefits, life insurance benefits and reimbursement of personal
expenses to be received by Solo Family Members who are employees of Solo Cup
shall in each case be commensurate with the health benefits, life insurance
benefits and reimbursement being provided to the executive officers of Solo Cup
from time to time; and (iii) the Solo Family Members shall be subject to the
same employee policies (e.g. vacation, automobile, 401K) as applied to the
employees of Solo Cup that hold similar positions from time to time. On and
after January 1, 2007, the Company shall pay total annual compensation on a
quarterly basis to (i) Robert L. Hulseman for his role as Chairman Emeritus
$114,000 plus any amounts less than $937,000 that the Company pays in annual
salaries and bonuses (including any severance paid in lieu of salary) to any
lineal descendants of Robert L. Hulseman or their spouses and (ii) John F.
Hulseman for his role as Vice Chairman Emeritus $114,000 plus any amounts less
than $335,000 that the Company pays in annual salaries and bonuses (including
any severance paid in lieu of salary) to any lineal descendants of John F.
Hulseman or their spouses. The maximum total annual compensation in the
preceding sentence shall equal $1,500,000. On and after January 1, 2007, (i) no
amounts shall be paid and no health benefits provided to Solo Family Members who
have previously been compensated as consultants to Solo Cup and (ii) tax
preparation work for the Solo Family Members shall no longer be provided by Solo
Cup. Notwithstanding the provisions of clause (ii) in the second sentence and
clause (i) in the fourth sentence of this Section, health benefits will continue
to be provided to such persons as are covered under the existing health
insurance plan as of the date hereof until the earlier of (i) the date that Solo
Cup is ready and able to transition the executives of Solo Cup to the Solo
health benefit plan available to all Solo employees or (ii) March 31, 2007. In
the event that any Solo Family Member is terminated by Solo Cup with or without
cause, such Solo Family Member shall be provided with severance benefits as
applicable under Solo Cup’s then existing severance policy taking into account
such person’s position and years of service with Solo Cup; provided however,
that such severance benefits shall not be for less than six months. On and after
January 1, 2007 and (i) until the earlier of December 31, 2008 or the death,
resignation or incapacity of Robert L. Hulseman, Robert L. Hulseman shall be
provided by the Company with office space and secretarial services; and
(ii) until the termination of this Agreement, Robert L. Hulseman shall be
provided by the Company with an automobile consistent with terms of the
Company’s policies related thereto as of the date hereof; provided, however,
that he shall utilize his current automobile until December 31, 2007. If Robert
L. Hulseman dies, resigns or becomes incapacitated, then Sheila M. Hulseman or
his or her designee shall become Chairman Emeritus and shall receive the same
annual compensation that Robert L. Hulseman would receive under this Section. If
John F. Hulseman dies, resigns or becomes incapacitated, then Georgia S.
Hulseman or his or her designee shall become Vice Chairman Emeritus and shall
receive the same annual compensation that John F. Hulseman would receive under
this Section.

Section 3. Miscellaneous.

3.1 Other Agreements. Neither the Stockholders nor the Company shall enter into
any agreement or other arrangement of any kind which is inconsistent with the
provisions of this Agreement or which may impair its ability to comply with this
Agreement. This Agreement shall terminate on the date that Article II of the
Stockholders’ Agreement terminates pursuant to its terms. The parties

 

2



--------------------------------------------------------------------------------

hereto agree that the approval of Holdings LLC shall not be required under
Section 2(g) of the Stockholders’ Agreement for any rendering of services to the
Company, Solo Cup or their subsidiaries by any Affiliate of VCP so long as no
compensation is payable by the Company, Solo Cup or their subsidiaries in
connection with those services by VCP or any of its Affiliates.

3.2 Amendments. This Agreement may be amended only by a written instrument
signed (a) by VCP, so long as it (or its Affiliates) owns any Equity Securities
and (b) by Holdings LLC, so long as it (or its Affiliates) owns any Equity
Securities; provided, however, that any amendment which adversely affects the
Company or Solo Cup or imposes an additional obligation thereon must be approved
in writing by the Company or Solo Cup respectively.

3.3 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or three days after being delivered to a recognized
courier (whose stated terms of delivery are three days or less to the
destination of such notice) or, in the case of telecopy notice, when received,
addressed as follows to the parties hereto, or to such other address as may be
thereafter notified by the respective parties hereto: If to VCP, Vestar
Investment or Vestar Investment II, to:

 

Vestar Capital Partners IV, L.P.

245 Park Avenue 41st Floor New York, New York 10167-4098 Attention: Norman
Alpert

Jack M. Feder

Telecopy: (212) 808-4922 if to Holdings LLC: SCC Holding Company LLC 1700 Old
Deerfield Road Highland Park, Illinois 60035 Attention: Robert L. Hulseman
Telecopy: (847) 831-5849 with a copy to: Winston & Strawn LLP 35 W. Wacker Drive
Chicago, Illinois 60601 Attention: Robert F. Wall Telecopy: (312) 558-5700

 

3



--------------------------------------------------------------------------------

if to the Company or Solo Cup: Solo Cup Investment Corporation 1700 Old
Deerfield Road Highland Park, Illinois 60035 Attention: Jan S. Reed Telecopy:
(847) 831-5849 with a copy to: Skadden, Arps, Slate, Meagher & Flom LLP 333 West
Wacker Drive Chicago, Illinois 60606 Attention: William R. Kunkel Telecopy:
(312) 407-0411

3.4 Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.

3.5 Enforcement. Each party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed in accordance with its terms, and it is therefore
agreed that in addition to and without limiting any other remedy or right it may
have, the non-breaching party will have the right to an injunction, temporary
restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.

3.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. This Agreement may be executed by facsimile signature.

3.7 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts made and to be performed therein, except for matters directly within
the purview of the General Corporation Law of the State of Delaware (the
“DGCL”), which shall be governed by the DGCL. The parties executing this
Agreement agree to submit to the non-exclusive jurisdiction of the federal and
state courts located in the State of New York in any action or proceeding
arising out of or relating to this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

SCC HOLDING COMPANY LLC By:  

/s/ Robert L. Hulseman

Name:   Robert L. Hulseman By:  

/s/ John F. Hulseman

Name:   John F. Hulseman VESTAR CAPITAL PARTNERS IV, L.P. By:  

Vestar Associates IV, L.P.,

its general partner

By:  

Vestar Associates Corporation IV,

its general partner

By:  

/s/ Norman W. Alpert

Name:   Norman W. Alpert Title:   Managing Director

 

5



--------------------------------------------------------------------------------

VESTAR CUP INVESTMENT, LLC By:  

Vestar Capital Partners IV, L.P.,

its managing member

By:  

Vestar Associates IV, L.P.

its general partner

Solely with respect to Sections 2 and 3: By:   Vestar Associates Corporation IV,
its general partner By:  

/s/ Norman W. Alpert

Name:   Norman W. Alpert Title:   Managing Director VESTAR CUP INVESTMENT II,
LLC By:  

Vestar Capital Partners IV, L.P.,

its managing member

By:  

Vestar Associates Corporation IV,

its general partner

By:  

/s/ Norman W. Alpert

Name:   Norman W. Alpert Title:   Managing Director

 

6



--------------------------------------------------------------------------------

SOLO CUP INVESTMENT CORPORATION By:  

/s/ Robert M. Korzenski

Name:   Robert M. Korzenski Title:   Chief Executive Officer and President SOLO
CUP COMPANY By:  

/s/ Robert M. Korzenski

Name:   Robert M. Korzenski Title:   Chief Executive Officer and President

 

7